C. A. D. C. Cir. [Cer-tiorari granted, 531 U. S. 1189.] Motion of Pennsylvania Public Utility Commission for leave to file a brief as amicus curiae granted. Motion of the Solicitor General for additional time for oral argument and for divided argument granted, and 10 additional minutes allotted for oral argument to be divided as follows: 20 minutes for petitioners in No. 00-568, 20 minutes for petitioner in No. 00-809, and 30 minutes for the Solicitor General. Request for divided rebuttal denied.